DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., US 20160013758 A1 or over Jones, US 20130043944 A1 in view of Cha et al., US 20060170502 A1 or in view of Amano, US 20050083133 A1.
Figs. 12A, 13A, 11B of Cao et al. disclose circuits comprising:  a plurality of power amplifiers (112A, 112B), each power amplifier configured to operate with a high voltage in an average power tracking mode and be capable of being coupled to an output filter (116A, 116B) associated with a respective individual frequency band, each power amplifier configured to operate with more than one of the frequency bands associated with the plurality of power amplifiers (see spec. para [0044] – [0045], [0052], [0102] and [0097]).

1.	Figs. 4, 8 and 72 of Jones disclose circuits comprising:  a plurality of power amplifiers (50, 54), each power amplifier configured to operate with a high voltage in an average power tracking mode (see spec., para [0991]) and be capable of being coupled to an output filter (70, 74) associated with a respective individual frequency band, each power amplifier configured to operate with more than one of the frequency bands associated with the plurality of power amplifiers.
Although neither Amano nor Jones mentions about the amplifiers are narrow band amplifiers and each narrow band power amplifier sized smaller than a wide band power amplifier, Cha et al. has such teaching in his Fig. 5 or Amano has such teaching in his Figs 17, 18, 10 and 13. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Cha et al. or of Amano in the circuit of Cao et al. in order to have an optimum working condition for the circuit.
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        January 15, 2022